Citation Nr: 0902957	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus, claimed as 
ringing in the head.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
The veteran also had subsequent service in the Army National 
Guard and as a reserve of the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for a left 
heel condition, PTSD, and ringing in the head.  

The veteran presented testimony at a local hearing in July 
2007.  A transcript of that hearing has been associated with 
the claims file.

In October 2007, the RO granted service connection for PTSD 
and for plantar fasciitis of the left foot, claimed as a left 
heel condition.  As such, the appeal regarding these issues 
has been resolved.  The only issue before the Board at this 
time is entitlement to service connection for tinnitus, 
claimed as ringing in the head.  

The Board notes that additional evidence, both duplicate and 
new, was received at the RO on November 13, 2007.  On review, 
it appears that this evidence was not associated with the 
claims file prior to its November 21, 2007 transfer to the 
Board.  The evidence was subsequently received at the Board 
in January 2008.  In light of the favorable decision herein, 
the Board finds that a remand to have the RO consider this 
evidence in the first instance is not required.  See 
38 C.F.R. §§ 19.37, 20.1304 (2008); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

The evidence supports a finding that the appellant suffered 
acoustic trauma during active duty and National Guard 
service; resolving reasonable doubt in his favor, the 
currently diagnosed tinnitus is related to such trauma.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are 
met.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision for the 
veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.6(a) (2008).

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.6(c) (2008).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  
38 U.S.C.A. § 101(23) (West 2002 & Supp. 2008) 38 C.F.R. § 
3.6(d) (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2008).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008).

The veteran contends that he currently has tinnitus related 
to military noise exposure.  The veteran described 
significant noise exposure during his service in Vietnam, to 
include mortar and rocket attacks.  Personnel records confirm 
service in Vietnam.  The veteran submitted a January 2007 
statement from G.H., who stated that he served with the 
veteran in Vietnam and he corroborated the veteran's 
statements regarding noise exposure.  Internet research 
contained in the claims folder indicates that the veteran's 
division was subject to mortar and rocket attacks.  As such, 
acoustic trauma during the veteran's period of active service 
is conceded.  

Statement from P.S. dated in January 2007 indicates that he 
served with the veteran in the National Guard.  He indicated 
that he was assigned to the weapons platoon and that the 
veteran was a radio-telephone operator.  He reported that the 
veteran would work with him on fire missions for 81mm mortars 
and that these missions typically involved firing 200 rounds 
of high explosive mortars.  The veteran would relay messages 
over the telephone and in order to hear feedback on the phone 
and verbal commands, P.S. urged the veteran not to wear ear 
plugs.  He reported that the veteran was exposed to high 
levels of noise over a prolonged period.  He further stated 
that the veteran complained of ringing in his ears.  

A chronological statement of retirement points dated in May 
2006 shows the veteran obtained various active duty and 
inactive duty points during his National Guard and Reserve 
service.  National Guard records show that the veteran's 
military occupational specialty effective in September 1983 
was indirect fire infantryman.  On review, evidence of record 
supports a finding that the veteran was exposed to acoustic 
trauma (considered an injury) during his period of National 
Guard/Reserve service.  

Notwithstanding a finding of acoustic trauma, in order to 
establish service connection, there must be a relationship 
between current disability and such trauma.  See 38 C.F.R. 
§ 3.303 (2008); Gutierrez, supra.  

Review of service treatment records for the veteran's period 
of active duty is negative for any complaints of ringing in 
the ears or head.  On separation examination in April 1970, 
the veteran's ears were reported as normal on clinical 
evaluation.  On the associated report of medical history, the 
veteran denied ear trouble.  National Guard treatment records 
show that on report of medical history dated in September 
1983, the veteran reported ear trouble, which was described 
as excess ear wax washed out one month prior.  On report of 
medical history dated in December 1986, the examiner noted 
the veteran had high hearing loss for years and had slight 
ringing in ears.  

At the July 2007 hearing, the veteran testified that he 
addressed ringing in the ears with his family doctor "way 
back when," and at that time, he was told there was nothing 
they could do about it.  The veteran indicated that this was 
prior to the 1980's.  The veteran also testified that he 
participated in a mandatory hearing protection program at his 
place of employment.  

The Board notes that the veteran is competent to report that 
he experienced ringing in the ears.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  
Considering the evidence of record, the Board finds the 
veteran's testimony that he complained of tinnitus prior to 
1980 to be credible and probative.  Statement from the 
veteran's employer dated in January 2007 confirms the use of 
hearing protection in the work environment.  

On VA examination in August 2007, the examiner noted that 
audiograms available over the course of the veteran's active 
duty revealed no hearing loss and that as far as 1976, some 
six years subsequent to military service, normal audiograms 
were documented bilaterally.  The examiner further noted that 
there was no reference or mention of tinnitus until 1986, 
when a slight ringing was noted.  The veteran described his 
tinnitus as a bilateral and constant condition, with a high-
pitched ringing or sharp type of tonal quality.  He described 
the onset as possibly due to mortars and rockets during 
service and he could recall no other incident where he was 
subjected to acoustic trauma.  

Regarding noise exposure history, the veteran reported that 
prior to service he worked in a packaging company, which was 
fairly quiet.  Following discharge in 1970, he worked as a 
home remodeler for less than a year, as a manufacturer and 
welder in assembly for approximately two years, and later on 
for a company that does welding and manufacturing.  He 
reported that he has been employed at this latter position 
for many years and although relatively noisy, hearing 
protection devices and hearing conservation programs were 
required.  The veteran also reported trapshooting for a 
couple of years in the early 1980's.  

Audiometric evaluation was conducted and confirmed the 
presence of a high frequency sensorineural hearing loss.  The 
examiner indicated this loss was not present on discharge and 
therefore was not likely related to any military noise 
exposure.  He further stated the following:

The veteran's complaint of tinnitus is 
more likely than not related to this 
high-frequency hearing loss.  Inasmuch as 
there is no evidence of acoustic trauma 
sufficient to link with any tinnitus at 
this time, it would appear more likely 
than not that tinnitus was incurred 
subsequent to military service around the 
time that the veteran first documented a 
complaint of a "slight ringing in his 
ears" in 1986, which also correlates 
reasonably well with the same time period 
that the veteran was firing shotguns for 
trapshooting.

The Board has considered the negative etiology opinion set 
forth above.  On review, however, it appears that the 
examiner focused on the veteran's period of active service 
only and did not consider the evidence indicating the veteran 
was exposed to further acoustic trauma during National Guard 
service.  Further, the examiner seemed to suggest that the 
onset of the tinnitus correlated with trapshooting, but it 
appears that his acoustic trauma would also have occurred 
contemporaneous to the onset of tinnitus.  

Regarding post-service recreational noise exposure, the 
veteran submitted an October 2007 statement from M.L,. who 
indicated he shot trap with the veteran for many years and 
that the sportsman's club required hearing protection.  He 
indicated that the veteran used ear muffs and he could not 
recall a single time when the veteran shot trap without the 
use of hearing protection.  

In considering the VA opinion, it appears that it was not 
based on a fully accurate noise exposure history.  As noted, 
a review of the facts shows that the veteran was exposed to 
noise during National Guard service in the 1980's and that he 
wore ear protection while shooting trap and at his place of 
employment.  Thus, as the VA opinion suggests a relationship 
between the veteran's tinnitus and acoustic trauma in the 
1980's, which would be consistent with the period during 
which he suffered acoustic trauma in the National Guard, the 
Board concludes that there is at least an approximate balance 
of positive and negative evidence regarding whether the 
veteran's tinnitus is related to service.  Therefore, having 
resolved doubt in the veteran's favor, the Board finds that 
service connection is warranted.  See 38 C.F.R. § 3.102 
(2008).  


ORDER

Entitlement to service connection for tinnitus, claimed as 
ringing in the head, is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


